DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 08/31/2021 have been entered. Claims 1-16 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 12-14 are objected to because of the following informalities:
Regarding claim 1: it appears the recitation “each thread forming profile” should read ‘each of the plurality of thread forming profiles’.

Regarding claims 13 and 14: it appears the recitation “each lobe portion” should read ‘each of the lobe portions’ since claim 1 recites “lobe portions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 3,180,202 A), in view of Onley et al. (US 2016/0303672 A1), hereinafter ‘Onley’.
Regarding claim 1: Kahn discloses a thread forming tool for forming an internal thread in a metal work-piece, the thread forming tool comprising:
a shank (11, fig. 2) and a thread forming portion (14, fig. 3), which are rotatable around a common axis, said axis extending in a longitudinal direction of the thread forming tool (a centerline axis through the tool in fig. 3), the thread forming portion being arranged to form the internal thread without any material-removing action (col. 6, lns. 70-75), a plurality of thread forming profiles (14a-14z2), each thread forming profile having a radially outermost ridge (tip of each thread forming profile) connected to a first flank and a second flank (left and right sides of 
Kahn is silent regarding the thread forming portion having a plurality of radially protruding lobe portions being circumferentially spaced-apart by relief portions, the relief portions having a convex shape.
However, Onley teaches a thread forming tool comprising a thread forming portion (14, fig. 2) having a plurality of radially protruding lobe portions (points 7, fig. 4) being circumferentially spaced-apart by relief portions (between the points), the relief portions having a convex shape (see fig. 4). Onley further teaches that this shape “causes the thread forming parts of the tool to be restricted primarily to the points 7 and thus reduces friction between the tool and workpiece during the thread-forming process” (¶ [0071]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahn such that the thread forming portion has radially protruding lobe portions spaced-apart by convex relief portions, thereby reducing friction between the tool and a work-piece, as taught by Onley. The proposed modification results in Kahn comprising lobe portions having thread forming profiles and thread grooves in a longitudinal direction of the tool, as claimed.
Regarding claim 5, which depends on claim 1: Kahn discloses a profile depth (difference between R0 and R5) of said at least one first thread groove (between 14w1 and 14x1) is larger than a profile depth of the at least one second thread groove (between 14x1 and 14y1) (see fig. 3, there are lines corresponding to radii R0-R5, and the profile depth of the second thread groove is the difference between R0 and R3).
Regarding claim 6, which depends on claim 1: Kahn discloses a first set of thread grooves has a plurality of first thread grooves (see annotated fig. 3 of Kahn below).

    PNG
    media_image1.png
    303
    536
    media_image1.png
    Greyscale

Annotated Figure 3 of Kahn


Regarding claim 7, which depends on claim 6: Kahn discloses the first thread grooves are longitudinally evenly distributed along at least a part of the thread forming portion (see annotated fig. 3 of Kahn above, the width of the base of each thread forming profile is equal and the gaps between the bases are also equal, thus the first thread grooves are evenly distributed).
Regarding claim 8, which depends on claim 7: Kahn discloses the first thread grooves are longitudinally evenly distributed along at least 50% of the thread forming portion (see annotated fig. 3 of Kahn above).
Regarding claim 9, which depends on claim 7: Kahn discloses the first thread grooves are arranged at a longitudinally forward end section of the thread forming portion (see annotated fig. 3 of Kahn above).
Regarding claim 10, which depends on claim 7: Kahn discloses the first thread grooves are arranged at a longitudinally rear section of the thread forming portion (see annotated fig. 3 of Kahn above).
Regarding claim 11, which depends on claim 8: Kahn discloses an axial distance between two neighboring first thread grooves is substantially constant along the full length of the thread forming portion (see annotated fig. 3 of Kahn above, the width of the base of each thread forming profile is equal and the gaps between the bases are also equal, thus the axial distance between two neighboring first thread grooves is constant along the full length).
Regarding claim 12, which depends on claim 7: Kahn discloses the first thread grooves are longitudinally evenly distributed such that every other groove is a first thread groove (see annotated fig. 3 of Kahn above).
Regarding claim 13, which depends on claim 1: the modification of Kahn in view of Onley set forth in claim 1 above teaches at least five or more thread forming profiles (14a-14z2, fig. 3 of Kahn) and thread grooves are arranged at each lobe portion (7, fig. 4, of Onley).
Regarding claim 14, which depends on claim 13: the modification of Kahn in view of Onley set forth in claim 1 above teaches at least ten or more thread forming profiles (14a-14z2, fig. 3 of Kahn) and thread grooves are arranged at each lobe portion (7, fig. 4, of Onley).
Regarding claim 15, which depends on claim 1: the modification of Kahn in view of Onley set forth in claim 1 above teaches adjacent thread forming lobe portions (7, fig. 4 of 
Regarding claim 16, which depends on claim 1: Kahn discloses the thread forming profiles (14a-14z2) and thread grooves (between each of profiles 14a-14z2) are arranged along helix-shaped paths around the common axis (see fig. 3).
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Kahn, in view of Onley.
Regarding claim 1: Kahn discloses a thread forming tool for forming an internal thread in a metal work-piece, the thread forming tool comprising:
a shank (11, fig. 2) and a thread forming portion (14, fig. 3), which are rotatable around a common axis, said axis extending in a longitudinal direction of the thread forming tool (a centerline axis through the tool in fig. 3), the thread forming portion being arranged to form the internal thread without any material-removing action (col. 6, lns. 70-75), a plurality of thread forming profiles (14a-14z2), each thread forming profile having a radially outermost ridge (tip of each thread forming profile) connected to a first flank and a second flank (left and right sides of each thread forming profile, respectively), wherein the first flank of a first thread forming profile (14x1) is connected to the second flank of an adjacent second thread forming profile (14w1) via a thread groove (see fig. 3), a plurality of thread grooves (see fig. 3), wherein the flanks of at least one first thread groove (see annotated fig. 3 of Kahn below) enclose a first angle, which is smaller than a second angle enclosed by the flanks of at least one second thread groove (see fig. 3 below).

However, Onley teaches a thread forming tool comprising a thread forming portion (14, fig. 2) having a plurality of radially protruding lobe portions (points 7, fig. 4) being circumferentially spaced-apart by relief portions (between the points), the relief portions having a convex shape (see fig. 4). Onley further teaches that this shape “causes the thread forming parts of the tool to be restricted primarily to the points 7 and thus reduces friction between the tool and workpiece during the thread-forming process” (¶ [0071]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kahn such that the thread forming portion has radially protruding lobe portions spaced-apart by convex relief portions, thereby reducing friction between the tool and a work-piece, as taught by Onley. The proposed modification results in Kahn comprising lobe portions having thread forming profiles and thread grooves in a longitudinal direction of the tool, as claimed.

    PNG
    media_image2.png
    176
    273
    media_image2.png
    Greyscale

Annotated Figure 3 of Kahn


Regarding claim 4, which depends on claim 1: Kahn discloses the flanks (sides) of said at least one first thread groove are inclined at equal angles (see annotated fig. 3 of Kahn above).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art as exemplified by newly-cited Kahn (US 3,180,202 A), Onley et al. (US 2016/0303672 A1), and previously-cited Nakajima (JP S61152322 A) and Hechtle et al. (DE 102006028380 A1), fails to anticipate or render obvious in combination the subject matter of claims 2 and 3.
Kahn discloses a first angle (fig. 3, an angle between thread forming profiles 14w1 and 14x1) being smaller than a second angle (an angle between thread forming profiles 14x1 and 14y1). NOTE: see fig. 3, the horizontal distance between each of the thread forming profiles is the same and the gap in the grooves separating the flanks is the same for each groove, so the height difference of the thread forming profiles must create a difference in angles between thread forming profiles; i.e., the shorter thread forming profiles create a larger angle. However, Kahn is silent regarding any numerical values for the first and second angles. None of Onley et al., Nakajima, or Hechtle et al. cure the deficiencies of Kahn. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/JARED O BROWN/Examiner, Art Unit 3725    

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725